Case 5:16-cv-00523-JKP-RBF Document 71-3 Filed 06/04/20 Page 1 of 3




                   Exhibit C
Case
 Case5:16-cv-00523-JKP-RBF Document
      5:16-cv-00523-JKP Document 39-171-3
                                       FiledFiled 06/04/20
                                              09/16/19     Page
                                                        Page     2 25
                                                             12 of of 3
Case
 Case5:16-cv-00523-JKP-RBF Document
      5:16-cv-00523-JKP Document 39-171-3
                                       FiledFiled 06/04/20
                                              09/16/19     Page
                                                        Page     3 25
                                                             13 of of 3
